Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application is a reissue of U.S. Patent 9,909,257 (the ‘257 Patent).
Application Data Sheet
The Application Data Sheet (ADS) is objected to under 37 CFR 1.72, because the ADS filed 8/30/2021 does not identify the assignee as the applicant.  
37 C.F.R. 1.172 states:
(a) The reissue applicant is the original patentee, or the current patent owner if there has been an assignment. A reissue application must be accompanied by the written consent of all assignees, if any, currently owning an undivided interest in the patent. All assignees consenting to the reissue must establish their ownership in the patent by filing in the reissue application a submission in accordance with the provisions of § 3.73(c) of this chapter. 
(b) A reissue will be granted to the original patentee, his legal representatives or assigns as the interest may appear.
	Therefore, the Assignee in the reissue is the applicant and must be indicated as the Applicant on the ADS and all inventors must be named in the inventor section by their legal names.  It is suggested that applicant submit a new ADS using PTO/AIA /14 (02-18).

The ‘257 Patent
The ‘257 Patent issued with twenty-eight (28) claims.  The amendment filed 08/30/2021 includes new claims 29-31.  Claims 1 and 29 are representative as follows:

1. (Original) A bleached kraft fiber exhibiting an aldehyde content ranging from about 1 meq/100 g to about 9 meq/100 g, a carboxyl content of at least about 3 meq/100 g, a 0.5% capillary CED viscosity of less than about 10 mPa·s, an ISO brightness of at least about 88, and a length-weighted average fiber length of at least about 2 mm.

29. (New) The fiber of claim 1, wherein the fiber does not comprise an optical brightening agent.

Original Patent
The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
 
Claims 29-31 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent, as required by 35 U.S.C. 251. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A)    the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and

(B)    nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application, and

(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.

New claims 29-31 include the limitation “wherein the fiber does not comprise an optical brightening agent”.  
On Col. 1, lines 16-32 the ‘257 Patent discloses (emphasis added):
“This disclosure relates to the chemical modification of cellulose fiber. More particularly, this disclosure relates to chemically modified cellulose fiber derived from bleached kraft pulp that exhibits a unique set of characteristics, improving its performance over standard cellulose fiber derived from kraft pulp and making it useful in applications that have heretofore been limited to expensive fibers (e.g., cotton or high alpha content sulfite pulp). Specifically, the chemically modified bleached kraft fiber may exhibit one or more of the following beneficial characteristics, including but not limited to, improved odor control, improved compressibility, and/or improved brightness. The chemically modified bleached kraft fiber may exhibit one or more of these beneficial characteristics while also maintaining one or more other characteristics of the non-chemically modified bleached kraft fiber, for example, maintaining fiber length and/or freeness.”

On Col. 1, lines 50-67 the ‘257 Patent discloses (emphasis added):

“This disclosure also relates to methods for producing the improved fiber described. This disclosure provides, in part, a method for simultaneously increasing the carboxylic and aldehydic functionality of kraft fibers. The fiber, described, is subjected to a catalytic oxidation treatment. In some embodiments, the fiber is oxidized with iron or copper and then further bleached to provide a fiber with beneficial brightness characteristics, for example brightness comparable to standard bleached fiber. Further, at least one process is disclosed that can provide the improved beneficial characteristics mentioned above, without the introduction of costly added steps for post-treatment of the bleached fiber. In this less costly embodiment, the fiber can be treated in a single stage of a kraft process, such as a kraft bleaching process. Still a further embodiment relates to a five-stage bleaching process comprising a sequence of D.sub.0E1D1E2D2, where stage four (E2) comprises the catalytic oxidation treatment.”

The Specification of the ‘257 Patent further discloses, with respect to brightness, that a person of skill in the art would generally not add any metals to the bleaching sequence as that would compound the difficulties in achieving a brighter product. (Refer to Col. 4, lines 28-39)  With respect to the use of iron or copper and peroxide, the methods disclosed result in products that have characteristics that are very surprising and contrary to those predicted  based on the teachings of the prior art.  The methods of the disclosure may provide products that are superior to the products of the prior art and can be more cost-effectively produced.  (Refer to Col. 4, lines 40-63)    
It is noted that the exemplary embodiments disclosed in the ‘257 Patent use iron and peroxide, and the measured brightness (%ISO) of the exemplary samples 2, 3 and 4 are similar to the values of a standard fluff grade fiber (Sample 1) and a commercially available sample (Sample 5) .  (Refer to Cols. 27-28 and Table 1)  The Specification or examples do not mention or discuss the use of optical brightening agents.
The "original patent" standard and the written description requirement are not the same. Where the written description requirement is based on what the skilled artisan would have understood was within the possession of the inventor, recent Federal Circuit case law indicates that the original patent requirement under § 251 requires something more:
The specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; "[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original."  Indus. Chems., 315 U.S. at 676 ... (emphasis added). Stated differently, the original patent "must clearly and unequivocally disclose the newly claimed invention as a separate invention." Antares, 771 F.3d at 1362. We apply the standard set forth in Industrial Chemicals and Antares to this case and hold that the reissue claims are invalid. (emphasis added)

 	Forum US, Inc. v. Flow Valve, LLC, Appeal 2018-1765, slip op. 8-9, 2019 WL 2494728 (Fed. Cir. June 17, 2019).  

In Forum, the patent claims recited "[a] workpiece machining implement comprising ... a plurality of arbors." Forum US, slip op. at 4 (emphasis omitted).  The newly added reissue claims removed the "plurality of arbors" limitation and thus encompassed a scope that include either arbors or no arbors. Id. at 5. The face of the patent itself does not describe any arbor-less embodiments, but Declaration evidence submitted indicates that "a worker of ordinary skill would understand that not every fixture disclosed in the patent requires a 'plurality of arbors'" and that "'the arbors are an optional feature,"' pointing to parts of the patent that could be read more generically. Id. at 9 (internal citation omitted). The Court found that 
We conclude that the Iafrate declaration, when viewed in the light most favorable to Flow Valve, does not raise a genuine dispute of material fact. The Iafrate declaration does not aid the court in understanding what the "instruments ... actually say," but instead asserts what a person of ordinary skill in the art would purportedly understand in the absence of the disclosure of an arbor-less embodiment. ... Indeed, nowhere do the written description or drawings disclose that arbors are an optional feature of the invention. Even if a person of ordinary skill in the art would understand that the newly claimed, arbor-less invention would be possible, that is insufficient to comply with the standard set forth in Industrial Chemicals and Antares. Id. at 9-10 (internal citations omitted).

 Here, nowhere do the written description or drawings disclose that optical brightening agents are an optional feature of the invention.  The ‘257 Patent does not describe that the use of optical brightening agents is an optional step in the process of making a fiber. Even if a person of ordinary skill in the art would understand that the newly claimed fiber that does not comprise an optical brightening agent would be possible, that is insufficient to comply with the standard set forth in Industrial Chemicals and Antares. Id. at 9-10 (internal citations omitted).   The face of the ‘257 Patent does not describe the use or exclusion of an optical brightening agent in the process of making the bleached kraft fiber described in the patent.  Additionally, the ‘257 Patent does not describe a fiber that does not comprise an optical brightening agent (nor does it describe fibers with an optical brightening agent).  The ‘257 is completely silent as to the presence or absence of an optical brightening agent in the bleached kraft fiber.    
The reissue application relies on the Declaration under 37 C.F.R. 1.132 by Arthur J. NONNI to show how the Specification supports the new claims.  The Declaration states on paragraph 16 that ‘[t]he present application explains that this modified bleaching process may be used to obtain such novel chemically modified cellulosic materials, specifically including high brightness, “without the introduction of costly added steps for post-treatment of the bleached fiber.” See, e.g., Application at [003].’ (Refer to Col. 1, lines 58-61 of the ‘257 Patent)    “One of ordinary skill in the art would understand the addition of an optical brightening agent to be one potential form of “post-treatment of the bleached fiber,” and this passage would thus indicate to one of ordinary skill in the art that the present inventors were in possession of methods for obtaining the novel chemically modified cellulosic materials according to the present application, including the claimed brightness, without use of a post-treatment optical brightening agent.”   
The original patent requirement under § 251 is something more than what the skilled artisan would have understood was within the possession of the invention.  The use of optical brightening agents is not described in the specification as an optional post-treatment.  Even if this treatment can be a “potential form of “post-treatment”’, it does not satisfy the “original patent” requirement.  The Declaration by NONNI fails to demonstrate that the new claims satisfy the “original patent” requirement.
Claims 29-31 do not satisfy the “original patent” requirement since they are not clearly and unequivocally described in the original patent specification.  Claims 29-31 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.
Defective Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
The Declaration filed 08/30/2021 states:
“US 9,909,257 B2 fails to protect the disclosed invention to the full extent allowed by law. The specification conveys to one having ordinary skill in the art that, at the time of filing, the inventors possessed the claimed bleached kraft fiber without an optical brightening agent. This subject matter has been expressly added in new dependent claims 29-31.”

The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.  The “error” presented is not a proper basis for filing a reissue application.  What Applicant presents in the Declaration of 08/30/2021 is an argument that has no basis for filing a reissue application.  If the error is based on failure to previously present narrower claims, then the Declaration needs to reflect that using proper language.    Refer to MPEP 1402 for guidance:
 ‘The reissue error may be directed solely to the failure to previously present narrower claims, which are being added by reissue. In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011) provides that "the omission of a narrower claim from a patent can render a patent partly inoperative by failing to protect the disclosed invention to the full extent allowed by law." This permits submission of additional claims that are narrower in scope than the preexisting patent claims, without any narrowing of the preexisting patent claims. For example, a reissue applicant can retain the broad independent claims of the patent while adding only new dependent claims.’

Additionally, new claims 29-31 do not satisfy the “original patent” requirement under 35 U.S.C. 251 as set forth above.  Thus, reissue cannot be based on this error. 
Claims 1-31 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 for the reasons set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Conclusion
Claims 1-31 are rejected.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,909,257 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484. The examiner can normally be reached M-Th 7:00 am - 4:30 pm and alternate Fridays-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Art Unit CRU 3991



Conferees:                                                                                                                                                                                                       /JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991